Citation Nr: 1803589	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-02 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a left knee disability (chondromalacia with meniscus derangement).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and N.F.


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to July 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO). 

The Veteran provided testimony before a Decision Review Officer (DRO) in November 2016.  A copy of the hearing transcript is of record.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Further development is required prior to the adjudication of the Veteran's claim of entitlement to service connection for a left knee disability.

The Veteran contends that his current left knee injury resulted from injuries sustained to his knees in a 1980 Jeep accident in West Germany.  In March 2011, an examiner opined it was more likely than not that the Veteran's right knee disability was related to service.  Examiners in April 2011 and April 2012 opined it was less likely than not that the Veteran's left knee disability was incurred in or caused by the claimed in-service injury.  The Board finds that the rationale provided in these opinions does not appear sufficient to reconcile the contradictory nature of their conclusions.  Service treatment records and the June 1982 exit physical examination indicate bilateral knee pain related to a Jeep accident.  Hence, it is necessary to reconcile any inconsistency between the medical opinions regarding the etiology of the Veteran's left knee disabilitiy, given both the right and left knee pain allegedly began after the same in-service injury.    


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and with his assistance identify any outstanding records of pertinent medical treatment from private or VA health care providers.  

2.  After completing the above development, return the claims file and a copy of this remand to a suitably qualified VA examiner for a review and addendum opinion.  If determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.  After review of the complete file, the examiner should provide a revised medical opinion as to whether there is a nexus between the Veteran's current left knee disability and active duty service.

a)  The examiner should address the March 2011, April 2011, and April 2012 medical opinions, and address any inconsistencies regarding the etiology of the Veteran's left knee disability.

b)   Is it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left knee disability was caused by or otherwise related to service?  Please explain why or why not.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After completing the development requested above, in addition to any other development deemed necessary by the AOJ, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

